DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/22 has been entered.

Response to Amendment
This Office Action is sent in response to amended application S/N 16/850,376 filed on May 17, 2022. After thorough search and examination of the present application and in light of the prior art made of record, claims 1, 3-8, 10-15, 17-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The prior art made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 1, 8, 15.
More specifically, the prior art of record does not specifically suggest the combination of “automatically checking whether a node in the lineage map is acting as a system of record (SOR) or as an authoritative data source (ADS) for the same set of data, wherein: when the node creates data, that node is referred to as the SOR for that data, when the node does not receive data, but sends the data that it creates to another node of the lineage map for further processing, then recording that the node is acting as the SOR for that data, when a node receives data and sends the data to another node of the lineage map for further processing, then recording that the node is acting as the ADS for that data, and the lineage map includes metadata corresponding to one or more of the following metadata: calculated SOR, calculated ADS, declared SOR, declared ADS, calculated SOfR minus declared SOR, calculated ADS minus declared ADS, declared SOR minus calculated SOR, declared ADS minus calculated ADS, and overlap of ADS and SOR; applying the data quality checks and the rules to the received metadata to automatically generate the data structure from the received metadata to represent the set of N-dimensional hypercubes as the data model; applying the data structure to model data in various nodes of the data model and data flowing between those nodes to support calculation and reasoning about data present in the nodes and data flowing between them; and automatically detecting, based on the lineage map, that data leaving the application is not more than data entering the application including any data created by the application, thereby improving accuracy in the metadata recorded; and automatically detecting and resolving data quality issues based on the lineage map thereby reducing size of data for analysis and storage” in combination with all the other limitations recited in the independent claims 1, 8, 15.
These features together with other limitations of the independent claims are novel and non-obvious over the prior art of record; therefore claims 1, 8, 15 are allowed. The dependent claims 3-7, 10-14, 17-20, being definite, enabled by the specification, and further limiting to the independent claims, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chapin (US 10,331,660) discloses the generating of data lineage records;
Siebel (US 10,824,634) discloses the generating of data lineage graphs;
Simon (US 2019/0188308) discloses the generating of lineage graphs corresponding to data objects;
Kozina (US 2014/0114907) discloses the tracing of a data lineage of a data warehouse.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM P BARTLETT/
Examiner, Art Unit 2169
	
	
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169